EVERETT, Chief Judge
(dissenting):
In my opinion in United States v. Johnson, 10 M.J. 213 (C.M.A.1981), I explained the reasons for my view that, after this Court’s decision in United States v. Banks, 7 M.J. 92 (C.M.A.1979), the rule established in Dunlap v. Convening Authority, 23 U.S.C.M.A. 135, 48 C.M.R. 751 (1974), had no further vitality. I still find no basis for dismissing charges of which an accused was found guilty simply because of a 90-day delay in post-trial review by the convening authority. Therefore, I must dissent.